Citation Nr: 1428113	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service. 

2.  Symptoms of hearing loss were not continuous since service. 

3.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

4.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.

5.  The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.



CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran filed a claim in October 2011 seeking service connection for hearing loss and tinnitus, asserting that he had experienced hearing issues since he was in service.  He indicated that they were not given ear plugs in service and that the bases he was stationed at in California, Maryland and Germany had lots of noise with planes in and out and with noise from communications equipment.  He added that they were also around a lot of loud machinery and fired a lot of weapons for training.  He stated that both his hearing loss and tinnitus began between 1966 and 1969, but gave no further details.

The Veteran's service treatment records show no complaints of, or treatment for, any hearing problems during service.  Audiometric testing was conducted at enlistment in 1966.  Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

At the enlistment physical in July 1966, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels (converted to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
20
10
10
-
5
 
At his separation physical in June 1969, audiometric testing was conducted again and showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
5
-
10
 
As such, at separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley, and there was little decrease in the decibel loss from enlistment to September, with the only loss being a slight, five decibel loss at 4000 hertz.  

Following service, the first medical evidence of bilateral hearing loss did not appear until 2006 when annual hearing tests from 2006-2010 all showed bilateral hearing loss.  As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical.  
Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's military noise exposure.

In December 2011, the Veteran underwent a VA examination at which audiometric testing also confirmed significant bilateral hearing loss.  The examiner recorded the Veteran's reported military noise exposure from working around loud equipment noises (teletype) in communications departments in Davis, California for 9 months, in Maryland for approximately one year, and in Germany for another year.  However, after examining the Veteran and reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was either caused by or a result of an event in the military.  The examiner noted that the Veteran's hearing tested within normal limits both at enlistment and at separation with no significant threshold shifts shown at separation, which she explained suggested that the military noise exposure did not have a detrimental effect on the Veteran's hearing sensitivity.

The principal evidence weighing against the Veteran's claim is the opinion of the VA examiner.  As recounted above, the Board obtained a VA examination to investigate the etiology of the Veteran's bilateral hearing loss.  Unfortunately, while the examiner confirmed that the Veteran did have a hearing loss disability for VA purposes, she provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  Additionally, after some question was raised as to whether her rationale was adequately supported, the examiner provided an addendum in March 2012 to her initial opinion in which she explained that in 2006 the IOM found no scientific/ medical basis on which to conclude that delayed onset of hearing loss due to noise exposure existed based on research and current understanding of auditory physiology.  In providing her opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure; and she interviewed and examined the Veteran.  The examiner also grounded her opinion in the medical literature.  

Moreover, this opinion has not been questioned or undermined by any other medical evidence.  As such, the examiner's opinion (as augmented by the March 2012 addendum) is found to be highly probative and entitled to great weight.  

The Veteran has clearly been informed of the necessity to submit evidence showing a relationship between any claimed hearing loss and his period of service, but he has not obtained or submitted such evidence tending to show a relationship between his current hearing loss and his noise exposure during service. 

The Veteran did submit several medical articles in support of his claim, including a study regarding cochlear nerve degeneration after temporary noise induced hearing loss and a power point presentation from Harvard Medical School.  The Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert linking any findings in those studies to the Veteran's bilateral hearing loss.  
    
At the Veteran's Board hearing in March 2013, his representative made several arguments as to why service connection was warranted.  The representative indicated that the Veteran's hearing acuity shifted during service and took issue with the examiner's conclusion that the shift was insignificant.  He cited to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) for the proposition that shifting hearing acuity should be addressed.  However, Hensley only prevents the Board from denying benefits solely because hearing was normal at separation; the case is not a medical guideline or constraint on the judgment of a medical professional.  Rather, the case suggests that a medical professional should consider the relevance, if any, of a shift in hearing acuity.

Here, the VA examiner was clearly aware of the slight shift in the Veteran's hearing acuity, but found that in the Veteran's case it was not a significant shift.  To the extent the representative disagrees with such a conclusion, he is not a medical professional and has not been shown to have the medical training to provide an opinion on a complex medical question such as the relevance of a slight shift in hearing acuity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The representative also indicated that he disagreed with the study the VA medical professional had relied upon.  However, once again, he lacks the medical training to undermine such an opinion through only his testimony.  As noted, the Veteran and his representative contend that the medical article and presentation refute the examiner's conclusion and the study upon which the examiner relied, but they have not offered any medical opinion that supported such a conclusion.
 
The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning either the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  As an initial point, he was found to be credible at his hearing.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  

The Veteran's claim was denied based on a negative VA medical opinion.  In the examination report, the examiner noted that the Veteran reported first experiencing tinnitus in the mid to late 1970s; that is, a handful of years after he separated from military service.  As such, the examiner found that it was less likely than not to have been caused by the Veteran's military noise exposure.  The examiner noted that tinnitus was a highly subjective complaint and that due weight should be given to the Veteran's recollection of its onset and progression.

However, at his Board hearing, the Veteran clarified that the opinion had been based on a misunderstanding by the examiner.  At his VA examination, the examiner noted that the Veteran's tinnitus had not onset for a handful of years after service, but the Veteran explained at his Board hearing  that he actually began noticing a ringing in his ears at his last duty station in service, which led him to have the wax in his ears cleaned out.  He indicated that the ringing eventually got worse, or more noticeable, and first began causing a problem approximately 5-10 years after service.  

As such, the Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, reasoning that there were no complaints of ringing in the service treatment records.  However, the examiner did not have the benefit of the Veteran clarifying the onset of when he first began perceiving ringing in his ears.  As such, the examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records have all been obtained.  Additionally, the Veteran testified at a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the onset and current severity of his hearing loss and tinnitus.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination in December 2011 (the report of which has been associated with the claims file) and the examiner provided an addendum in March 2012 to provide additional support for the opinion.  The opinion that was obtained is fully adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's military noise exposure and current hearing loss, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Of note, the Veteran did submit a power point presentation and news article regarding hearing loss.  However, no opinion was received from any medical professional who had reviewed the Veteran's claims file and explained why the studies were relevant in his case or suggested that based on the findings of the studies that the evidence suggested that the Veteran's bilateral hearing loss either began during service or is the result of his military noise exposure.  The Veteran's representative argued that the Harvard study directly contradicted the Institute of Medicine study that the examiner relied upon.  However, the VA examiner was presumably familiar with these studies from reviewing the medical literature.  Moreover, to the extent that the studies are taken, as the representative suggests, to show that hearing loss can appear years after noise exposure, but still be caused by the noise exposure, there is nothing in the record to suggest that such is the case with the Veteran, such as a medical opinion looking at his current audiometric testing and concluding that it is consistent with noise exposure induced hearing loss.  

Here, VA obtained an adequate opinion, and even obtained an addendum to better address the rationale for the conclusion, and the evidence that has been submitted since that time does not call into question the examiner's opinion such that an additional examination is warranted.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


